Citation Nr: 1804530	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for left knee disability, including degenerative joint disease, post arthroplasty, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59. The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. Additionally, a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if an examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups. See Sharp v. Shulkin, 29 Vet. App, 26 (2017). 

During the appeal period, the Veteran received a VA examination in August 2015. In the examination, range of motion testing was conducted, and pain was noted, but it is unclear whether such pain was during active or passive motion, or in weight-bearing or nonweight-bearing scenarios. The examiner also did not specifically comment on whether pain was present during passive motion. Additionally, while the Veteran's description of his flare-ups was noted, this was only regarding the right knee. Finally, the examiner noted the Veteran's complaints of functional loss through having to "ice knees to start his day," but did not address its impact on the level of functional loss.

The Board thus finds that the dictates of both Correia and Sharp have not been fully satisfied in the present case. Therefore a remand is necessary to provide a full assessment of the Veteran's left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records pertaining to the Veteran for the period of appeal to the present. Associate these records with the claims file.

2. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected left knee disability. The examiner should review the claims file. After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss. The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination should be conducted in accordance with the current DBQ, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia and Sharp.

3. After completing all indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




